COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  THE STATE OF TEXAS,                            §             No. 08-19-00215-CR

                            State,               §               Appeal from the

  v.                                             §         County Criminal Court No. 4

  ARMANDO ZUBIATE,                               §           of El Paso County, Texas

                             Appellee.           §             (TC# 20180C02815)

                                                 §

                                          ORDER

       The Court GRANTS the Appellee’s fourth motion for extension of time within which to

file the brief until March 23, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before March 23, 2020.


       IT IS SO ORDERED this 19th day of March, 2020.


                                            PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.